BUTZNER, Circuit Judge,
dissenting:
The trial of this lengthy case required the able, experienced district judge to whom it was specially assigned to make many rulings involving the admission and exclusion of evidence and to explain to the jury in clear and concise terms the principles of law on which both the prosecution and the numerous defendants relied. To do justice to both sides, he had to exercise in full measure the discretion entrusted to a trial judge. Such discretion, of course, is not unbridled. Its exercise must be firmly grounded on pertinent law and rules of court. But even when a trial judge faithfully adheres to these constraints, he must necessarily exercise judgment in applying the stark letter of the law to the facts that are the subject of controversy. My study of the record convinces me that the trial judge responsibly discharged this duty. I find no cause for reversal in the numerous assignments of error that question the exercise of his discretion. Consequently, I would affirm the convictions. Parts I through IV deal with those issues on which my brothers and I differ. Part V discusses briefly the appellants’ contention, which my brothers do not decide, concerning the sufficiency of the evidence.
I
The appellants assign error to the district court’s refusal to give two of their proffered jury instructions. In assessing these claims of error, we must recognize that the district court has substantial discretion as to the wording of specific instructions. United States v. Garcia, 562 F.2d 411, 416 (7th Cir. 1977). Whether the jury was properly instructed can only be determined from reading and considering the charge as a whole. 2 Wright & Miller, Federal Practice & Procedure § 485 at 297 (1969); see, e. g., United States v. Garrett, 574 F.2d 778, 781—82 (3d Cir. 1978). I believe that the charge in this case was well within the scope of the district court’s allowable discretion.
First, the appellants challenge the court’s refusal to give an instruction in connection with the mail fraud counts which would have defined bribery in accordance with United States v. Arthur, 544 F.2d 730, 734—36 (4th Cir. 1976). They assert that this omission may have allowed the jury to confuse legally innocent benefits with bribes and to premise the mail fraud convictions on that confusion.
In fact, the court fully complied with Arthur. The court charged the jury as follows:
The Government contends that Defendants Hess, Harry and William Rodgers bribed Mandel by giving him a four-ninths interest in Hess’s 9 percent interest in the Security Investment Company in order to influence him in the performance of his official duties. Defendants Mandel and Hess contend that Hess assigned only an interest in the income of Security Investment Company to Mandel for the purpose of paying legal fees earned by. Defendant Mandel before he became Governor. They deny such interest was a bribe.
Defendants William Rodgers and Harry Rodgers contend that they had no involvement in this transaction; that it was purely a personal matter between Hess and Mandel.
The Government further contends that Hess, Harry and William Rodgers bribed and attempted to bribe Marvin Mandel by transferring to him a 15 percent interest in certain assets later formally acquired by Ray’s Point, Inc., in order to influence him in the performance of his official duties; that Mandel received such interests without [injcurring any personal liability on the note or notes signed by some of the purchasers of the property including Hess, Harry and William Rodgers.
Defendants Mandel, Hess, Harry and William Rodgers contend that this was a legitimate business transaction, that Mandel paid for his interest in Ray’s Point, Inc., and that the transaction complied with the law in every respect.
Bribery imparts the notion of some more or less specific quid pro quo. Quid pro quo means the giving of something in *1378exchange for something else. Not every gift, favor [or] contribution made to or received by a public official constitutes bribery. The crime of bribery occurs only if the gift or favor is coupled with a particular criminal intent. The crime of bribery requires that there be a gift or favor received by a public official as a quid pro quo. This requirement would be satisfied if the jury were to find beyond a reasonable doubt a course of conduct or favors flowing to a public official in exchange for an official act, or in exchange for a pattern of official actions favorable to the donor even though no particular gift or favor is directly connected to any particular official act. This requirement would also be satisfied if a gift were made or a favor were done upon the condition that the public official act favorably to the donor when necessary.
As to a public official, the requisite intent is not supplied merely by the fact that he received a gift or favor with knowledge that it was motivated by some generalized hope of some ultimate benefit on the part of the donor. It is necessary to the crime of bribery that the public official received the gift or favor with knowledge that the benefits were conditioned upon his performance of an official act, a pattern of acts, or an express or implied agreement to act favorably to the donor when necessary and with intent that he be so influenced in the performance of his official duties.
As to the donor, the requisite intent is not supplied by the fact that he was motivated by making the gift or doing a favor by some generalized hope of some ultimate benefit on his part. The practice of promoting a favorable social climate by making gifts or doing favors for a friend does not amount to bribery if motivated by friendship alone, and no official action is expected in return.
A legitimate good faith business transaction not involving the giving of something of value in exchange for official action is not a bribe. The crime of bribery requires that something of value be given to a public official in exchange for or as compensation for official action. Thus, a distinction between conduct that constitutes the crime of bribery and conduct that does not is the existence or nonexistence of criminal intent that the benefit be received by the public official in exchange for some official act, a pattern of acts, or an expressed or implied agreement to act favorably to the donor when necessary.
This explanation faithfully conforms to Arthur. The court also repeatedly stressed the legal requirement of a quid pro quo when discussing the contentions of the individual defendants. The appellants stress, however, that the quoted instruction defining bribery was given in connection with the racketeering counts of the indictment and argue that it should also have been given in connection with the mail fraud counts.
Repetition of the instruction was unnecessary. The government relied on proof of the same gifts to Mandel, and the same favors he bestowed, to prove both the mail fraud counts and the racketeering counts. Hence, there is no basis for finding that Mandel was prejudiced by the court’s refusal to repeat the instruction. The appellants cite no authority requiring the court to repeat instructions when the government offers the same evidence to prove more than one offense in a multi-count indictment. Indeed, we have held that “[Repetitious and unnecessarily long charges are confusing to a jury and prevent it from exercising its function.” United States v. Salliey, 360 F.2d 699, 702 (4th Cir. 1966). The court properly exercised its discretion by declining to give the repetitive instruction.
Second, Mandel contends that the district court erred in refusing to instruct the jury that
[ajctual knowledge that some of the co-defendants had purchased Marlboro Racetrack and owned its stock during the 1972 session of the Maryland General Assembly is an essential element of the offense charged against the Defendant Mandel in this case.
*1379The judge accepted this as a proposition of law, but he found it unnecessary to instruct the jury in these precise terms.
The judge instructed the jury that a scheme to defraud is a necessary element of a mail fraud offense and that a scheme to defraud involves “intentional use of false or fraudulent representations.” He also told the jury that Mandel could not be convicted of mail fraud unless he had knowingly participated in the scheme to defraud alleged in the indictment. He emphasized this by explaining: “The purpose of adding the word ‘knowingly’ is to ensure that no one will be convicted for an act done because of mistake, or accident, or other innocent reason.” Elsewhere in the instructions, the judge fully explained the alleged scheme and set forth the government’s contentions, which embraced proof that Mandel knowingly promoted the interests of his friends.
To prevent any possibility that the jury would be misled, the court explained in detail Mandel’s contentions, including his claim that he knew nothing about the ownership of Marlboro during the 1972 session of the General Assembly. Only by reading the charge as a whole can one appreciate the care with which the court charged the jury. The following extracts, however, will serve to expose the fallacy of this assignment of error. The judge told the jury:
Defendant Mandel denies that he participated in any of the alleged unlawful activities allegedly engaged in by the other Defendants, or that he had any knowledge of such activities. He had nothing to do with any change of ownership in Marlboro in 1971. If anyone acquired an interest in Marlboro as nominee for another, such fact was not known to him. When it was represented to the general public and to others that a certain Eugene Casey headed the group which had purchased the track, Defendant Mandel accepted the representation as true. Mr. Hess and the Rodgers brothers actively and consciously withheld from him the fact that they had acquired ownership interests in Marlboro for fear that he would be concerned over possible political embarrassment.
Mandel further says that he did not, along with the other Defendants or anyone else, fraudulently conceal from the Legislature the true identities of the owners of Marlboro.
* * * * * *
He says that alleged misstatements by others concerning the identities of the Marlboro stockholders were neither made by nor participated in by him, and that he had no knowledge that such statements were untrue. He says that Casey represented to him that Casey was the head of Marlboro and the leader of its new owners.
Furthermore, while discussing the contentions of Harry Rodgers, the court noted Rodgers’s claim that “Mandel was unaware of the other defendants’ ownership of Marlboro until late 1972.”
When the whole charge is considered, it is apparent that the court adequately explained to the jury that Mandel’s knowledge of Marlboro’s ownership was an essential part of proof that he participated in the scheme to defraud. The court also explained that if the jury had a reasonable doubt about any defendant’s participation in the scheme, the jury would be obliged to acquit that defendant of mail fraud. Since the court fully instructed the jury on this issue, Mandel was not entitled to insist upon an instruction identical to his request. See United States v. Westbo, 576 F.2d 285, 288-89 (10th Cir. 1978); United States v. Rothman, 567 F.2d 744, 752 (7th Cir. 1977). The court was free to use its own language, so long as it adequately and correctly advised the jury of the material issues. See United States v. Scheper, 520 F.2d 1355, 1357-58 (4th Cir. 1975). The instructions were entirely within these bounds.
II
The appellants complain: “The court below abused its discretion in admitting evidence relative to the Maryland Code of Ethics and the motivations of the Maryland General Assembly.” I will discuss these alleged incidents of abuse of discretion sep*1380arately, treating first the assignment of error about the Maryland Code of Ethics.
Examination of pertinent extracts of the Code and consideration of the judge’s charge to the jury dispel any notion that he abused his discretion with respect to this incident of the trial. In addition to a brief preamble, the following portions of the Code were introduced:
Now, therefore, I, Marvin Mandel, Governor of the State of Maryland, by virtue of the authority vested in me as Governor and by Section 14A of Article 41 of the Annotated Code of Maryland (1957 Edition, 1968 Supplement) hereby promulgate the following Code of Ethics, effective immediately, applicable to all officers and employees of the executive branch of the State Government.
Article I.
Declaration of Policy
State officers and employees are responsible to all of the people of the State and not to any favored segment or group. The business and affairs of the State must be conducted in such an impartial manner that all persons understand that no State officer or employee can be improperly influenced. State officers and employees must avoid all situations where prejudice, bias, or opportunity for personal gain could influence their decisions. They must equally avoid circumstances suggesting that favoritism or personal gain is a motivating force in the conduct of State Government.
It is the intent of this Code to set forth the minimum ethical standards to be followed by officers and employees of the executive branch of the government. These standards are intended not only to require officers and employees to avoid activities that might result in using a public office or employment for private gain or the giving of favored treatment to any organization or person but also to maintain public confidence in the executive branch by prohibiting activities that might permit opportunity for personal gain or personal preference to influence decisions. The objectives are to maintain an impartial administration of the State government and to maintain public confidence in government.
Standards of Ethical Conduct for State Officers and Employees
It shall be considered unethical for any State officer or employee:
1. To accept, seek, solicit, or take directly or indirectly, any gift or benefit of more than insignificant economic value, including money, any service, gratuity, fee, property, loan, promise, or anything else of more than insignificant economic value from or on behalf of any individual or entity who is doing or is seeking to do business of any kind with the State or whose activities are regulated or controlled in any way1 by the State, and the officer or employee has knowledge of such facts, under circumstances from which the officer or employee could reasonably have inferred that the gift or benefit was intended to influence such officer or employee in the performance of his official duties and under circumstances from which it is reasonable to assume that the officer or employee would be influenced in the performance of his official duties.
Application
The standards of ethical conduct set forth in this Code of Ethics shall be applicable without exception to all part-time and full-time officers and employees in the executive branch of the State of Maryland whether or not they are members of the Merit System or exempt from the provisions of the Merit System.
All officers and employees who have been appointed by the Governor shall conform to these standards without further directive. All other officers and employees who serve under a State appointing authority which is appointed by the Governor shall comply with the agency code of ethics to be issued by such respective authorities as provided for in Article VI *1381hereof. Failure to conform to the standards of ethical conduct so prescribed may lead to removal from office, termination of employment, or other action as the particular case may require.
The appellants challenge the introduction of the Code on the ground that as a matter of state law it was inapplicable to Mandel because he was a constitutionally elected official. They also contend that its introduction was prejudicial and therefore it should have been excluded under Federal Rule of Evidence 403.
As the instructions indicate, however, the judge expressly informed the jury that under state law the Code did not apply to Mandel. He instructed them that they could consider the Code only for the limited purpose of illuminating whether Mandel acted with the requisite intent to defraud. He instructed the jury as follows:
Now, during the trial a good deal has been said about the code of ethics, and at this point the Court will try to explain to the jury what part the code of ethics plays in this lawsuit, if any.
A portion of the code of ethics promulgated by Marvin Mandel, the Governor of Maryland, has been introduced into evidence. As a matter of State law, this code does not apply to Marvin Mandel because it was intended to apply only to officers and employees of the Executive Branch of Government. The code does not deal with constitutionally elected officers such as the Governor. Nevertheless, the code may be looked to — the code may be looked to as a guide for determining the standard of conduct expected of public officials by the State of Maryland.
You may consider compliance with or a knowing violation of such standards for whatever bearing it has, if any, on the issue of whether the Government has proved beyond a reasonable doubt that Defendant Mandel acted with intent to defraud.
The failure of a public official to disclose a conflict of interest or the concealment thereof constitutes fraud only if it is done with intent to deceive and for the purpose of gaining some valuable undue advantage or injuring something of value.
When the district court’s instructions concerning the Code are read in context with its very detailed instructions concerning intent to defraud, it is apparent that the jury could not have been misled or confused. The court explained to the jury:
To act with intent to defraud means to act knowingly with the specific intent to deceive, ordinarily for the purpose of either causing some financial loss to another, or bringing about some financial gain to one’s self.
Thus, there is no justification for speculating that the jury convicted Mandel on the basis that the Code “proscribes not only impropriety, but the appearance of it.”
The appellants’ reliance on United States v. Morlang, 531 F.2d 183 (4th Cir. 1975) is misplaced. Morlang involved a prosecution for conspiracy to bribe the director of the Federal Housing Administration in connection with an FHA-insured housing project. The essential element of the substantive crime was the solicitation by a public official of a bribe in return for either violating his official duty or being influenced in the performance of an official act. Thus, in Morlang it was necessary for the jury to determine what would constitute a violation of the director’s official duty. We held that it was error for the judge to instruct the jury on general standards of conduct required of HUD employees which were “too indefinite and vague to be a part of our criminal law . . .” 531 F.2d at 192. We also pointed out that the jury should have been instructed only about the specific duties or modes of conduct expected of the director.
The instant case differs in several important respects from Morlang. First, the portions of the Code introduced at trial do not pertain to “broad ethical and moral percepts” as did the regulations rejected in Morlang. Second, and more importantly, the Code was admitted only for whatever bearing it might have on Mandel’s intent to defraud and not as a standard of conduct. *1382Mandel’s knowledge of the Code and his promulgation of it to govern the actions of other public officials are relevant with respect to whether he acted knowingly with the specific intent to defraud.
The issue of intent is a factual question that can seldom be proved by direct evidence since there is no way to fathom or scrutinize the human mind. Intent may be inferred from the conduct of the defendant and from all facts and circumstances of a case which tend to show a mental attitude. “Collateral and related conduct may be considered by the jury for the purpose.” United States v. Browning, 390 F.2d 511, 512 (4th Cir. 1968). In light of the inherent difficulty in proving intent, it is particularly important that a trial judge be given broad discretion when ruling on the relevance of evidence bearing on this issue. The Supreme Court has stated that those who attack evidentiary rulings on appeal
have very much the laboring oar in showing that such rulings constitute reversible error, since “in judicial trials, the whole tendency is to leave rulings as to the illuminating relevance of testimony largely to the discretion of the trial court that hears the evidence.” [citations omitted].
Hamling v. United States, 418 U.S. 87, 124-25, 94 S.Ct. 2887, 2911, 41 L.Ed.2d 590 (1974).
I find no ground for reversal in the claim that the district judge abused his discretion by admitting this evidence.
Ill
The appellants also charge that the “court below abused its discretion in admitting evidence relative to . motivations of the Maryland General Assembly.” The alleged breach of discretion involved the admission of evidence concerning Mandel’s activities with respect to two bills calculated to advance the interests of his co-defendants. The appellants contend that this evidence was inadmissible hearsay.
The appellants’ assignment of error is groundless for two reasons. First, as my brothers recognize, much of the testimony was not hearsay at all. Second, the hearsay statements properly were admitted under a recognized exception to the hearsay rule.
Proof of Mandel’s influence on the vote that overrode his veto depended largely on circumstantial evidence. The government could not show that Mandel openly proclaimed his change of position on this legislation shortly after his co-defendants acquired their interest in the track that would be affected by it. The district judge took a common sense approach to the introduction of this evidence. He permitted both the prosecution and the defense to call state senators to explain the events that culminated in the overriding of the veto. In short, he allowed the principal actors to recount their own versions of this legislative drama.
Most of the evidence was not hearsay. The ten Maryland state senators who testified for the government primarily related the activity they had observed in the state capítol on the day of the vote that led them to believe the override of Mandel’s veto was unusual. The senators noted that the override passed by a remarkably broad margin with most of Mandel’s supporters in the majority. They also reported the conspicuous failure of Mandel’s legislative aides to lobby, as they normally did, in support of his veto. Indeed, when Senator Snyder asked one liaison aide about the administration’s position on the override, the aide simply shrugged his shoulders and walked away. These observations alone established a factual foundation for the senators’ contemporaneous impressions that Mandel did not object to the veto override. Coupled with Eugene Casey’s January 7th letter to all legislators about the recent change of ownership at Marlboro Racetrack, those impressions provided a basis for the senators’ testimony that the override was suspicious. Thus, the senators’ testimony about their observations, their statements about their own well-founded contemporaneous impressions, and their adoption on the witness stand of statements they made to other senators at the time present no evidentiary problems.
*1383The senators, however, could not fully recount the events of the day without reference to statements made by their colleagues during the consideration of the override. They testified that they heard various members of the Senate discuss the Governor’s lack of support for his veto or express amazement at the peculiarity of the circumstances surrounding the override. The controversy concerning the introduction of hearsay evidence centers on testimony about Senator Staten’s declarations. This aspect of the case warrants special scrutiny because he was the majority whip and other senators recognized that he spoke authoritatively. Senator Crawford testified:
We were in the Senate lounge, and I had already promised Senator Snyder that I would vote to override the veto because of his own problems in Hagerstown. I was approached by Senator Roy Staten, who was the majority whip at that time, and he told me in words to the effect that the Governor would like the veto overridden or, “Marvin won’t mind having it overridden,” or words to that effect.
I then told Senator Staten, or words to the effect, “What the hell is going on here,” and I had already promised Senator Snyder I was going to override anyway. I didn’t care what the Governor wanted. This happened very quickly. The bells rang and we went back in to vote.
Senator Thomas also testified about a conversation in the Senate lounge with Senator Staten as follows:
Q What, if anything, did Senator Staten say regarding the attitude of Governor Mandel on this matter?
A I think he indicated that the Administration would not object to an override on the bill.
Q When you say the Administration, was that the phrase he used, “the Administration”?
A I think he said the Governor would not object.
The appellants argue that Senator Staten’s declarations were inadmissible because he was not the Governor’s agent. The critical issue, however, is not whether Senator Staten was Mandel’s agent, making his statements admissible under Rule 801(d)(2)(D). That claim has been resolved against the prosecution, and I find no reason for reopening it here. The critical issue is whether Senator Staten’s statements, concededly hearsay, are admissible under an exception to the hearsay rule. The following colloquy which occurred while an assistant United States attorney was questioning one of the senators illustrates the issue:
Q Senator Snyder, the veto was overridden?
A Yes, it was.
Q I believe the vote was 31 to 8 in the Senate?
A Yes.
Q I believe you used the word amazement at one point about that vote. What observations did you make on the floor of the Senate that day, either of your own or on the basis of discussing the matter with other Senators that would contribute to your impression of amazement?
[DEFENSE ATTORNEY]: Well, that is not asking facts. Shouldn’t the question be what did you see, what did you hear, what did you observe?
THE COURT: I think so. I think so.
[DEFENSE ATTORNEY]: I object to hearsay, of course, your Honor.
This exchange demonstrates the problem of asking a witness to explain the events of the day by telling what he heard without resorting to hearsay. The district court resolved this dilemma by relying on Federal Rule of Evidence 803(24). This rule provides:
The following are not excluded by the hearsay rule, even though the declarant is available as a witness:
* * * * * *
(24) Other exceptions. A statement not specifically covered by any of the foregoing exceptions but having equivalent circumstantial guarantees of trustworthiness, if the court determines that (A) the statement is offered as evidence *1384of a material fact; (B) the statement is more probative on the point for which it is offered than any other evidence which the proponent can procure through reasonable efforts; and (C) the general purposes of these rules and the interests of justice will best be served by admission of the statement into evidence. However, a statement may not be admitted under this exception unless the proponent of it makes known to the adverse party sufficiently in advance of the trial or hearing to provide the adverse party with a fair opportunity to prepare to meet it, his intention to offer the statement and the particulars of it, including the name and address of the declarant.
I believe that the district judge correctly held that the senators’ hearsay testimony, particularly the statements of Senator Staten, satisfied all the requirements of the rule.
In the first place, the senators’ hearsay statements have circumstantial guarantees of trustworthiness equivalent to those that support other exceptions to the hearsay rule. The senators made the statements while they were perceiving the very event about which they testified, namely the activity surrounding the vote on the veto. The statements expressed the senators’ present impressions immediately before or after the override vote. Thus, the statements were quite like the hearsay declarations of present sense impression admissible under Rule 803(1). See United States v. Iaconetti, 406 F.Supp. 554, 559 (E.D.N.Y.), aff’d, 540 F.2d 574, 577-78 (2d Cir. 1976).
The availability of the declarants is another strong indication of the reliability of these statements. See United States v. Leslie, 542 F.2d 285, 290 (5th Cir. 1976). All the senators present on the day of the veto override, except two who had died before the trial, were available as witnesses. In fact, 17 of the surviving 38 senators actually testified. Thus, there was ample opportunity for the cross-examination of the senators who made or heard comments about the peculiarity of the vote on the Governor’s veto.
The conduct of the Governor’s legislative aides and Mandel’s own admission of interest in other racing legislation favorable to his co-defendants corroborated the senators’ testimony. A number of witnesses noted the absence of lobbying by Mandel’s aides to support his veto. That testimony, as my brothers recognize, was not hearsay. Eyewitnesses also testified that Mandel himself later called several senators to private conferences at which he indicated his particularly strong desire for passage of the racing consolidation bill. In another instance, Mandel attended a meeting in a hotel suite where defendant Dale Hess and the Governor’s legislative liaisons had gathered to review a list of the members of'the Maryland House of Delegates and assess the prospects for lobbying the consolidation bill through that branch of the legislature. This evidence was not hearsay. Rule 801(d)(2)(A).
Senator Staten’s statements carried additional guarantees of trustworthiness. He was the whip of the Governor’s own majority party. The other senators recognized that he spoke authoritatively about the administration’s position. Indeed, the evidence showed without contradiction that Staten worked closely with Mandel to secure passage of the closely related consolidation bill. Furthermore, all controversy about Senator Staten’s role was thoroughly explored when he testified for the defense. He denied making the declarations attributed to him, and he also denied ever talking with Mandel about the veto override. Thus, the jury was furnished all the evidence on this point and was free to make its own assessment of credibility. A declarant’s denial of the statements attributed to him does not make the hearsay statements inadmissible; it simply calls into question their credibility. See United States v. Iaconetti, 406 F.Supp. 554, 559 (E.D.N.Y.), aff’d, 540 F.2d 574, 577-78 (2d Cir. 1976).
From all these indicia of reliability, I conclude that the senators’ hearsay testimony about the statements made by their colleagues, including Senator Staten, on the day the veto was overridden amply satisfied *1385the threshold test for admissibility under Rule 803(24).
The district court properly admitted this testimony because it also met the four subsidiary requirements of the rule. First, the statements were offered as evidence of a material fact within the meaning of Rule 803(24)(A). Evidence regarding Mandel’s alleged change of position on the vetoed bill was highly probative of the government’s contention that Mandel deprived the citizens of Maryland of his faithful services by favoring the business interests of the other defendants. See United States v. Leslie, 542 F.2d 285, 291 (5th Cir. 1976).
Second, the statements were more probative of Mandel’s position on the veto override than any other evidence that the prosecutors reasonably could have procured. Rule 803(24)(B). The government offered circumstantial evidence of Mandel’s failure to resist the override, but the unique difficulty encountered in proving that Mandel had his adherents “spread the word” through the legislature presented the type of special situation for which the hearsay exception in Rule 803(24) was designed. See United States v. Leslie, 542 F.2d 285, 290—91 (5th Cir. 1976). The district court correctly decided that the government should be allowed to elucidate a strong circumstantial showing with the best available testimonial evidence.
Third, the general purposes of the Federal Rules of Evidence and the interests of justice were served by admitting the senators’ hearsay testimony. Rule 803(24)(C). The policy behind the federal rules favors the admissibility of all relevant and reliable evidence that aids in the prompt and efficient determination of truth. See Rule 102. Admission of the best and most trustworthy evidence available to show Mandel’s activities concerning the veto override was consistent with this policy. In political corruption cases, courts should be particularly reluctant to withhold from the jury relevant evidence that sheds light on the defendants’ motives and intentions. See United States v. Isaacs, 493 F.2d 1124, 1161-62 (7th Cir. 1974). The interests of justice are not served by impeding prosecutions against public officials simply because the evidence available to the government is necessarily unusual. In view of the special problems attending the proof and interpretation of political maneuvers in a collegial legislative body, the jury was entitled to hear and assess the senators’ complete knowledge of the events in which they participated when they voted on the veto.
Finally, the government’s failure to furnish the names and addresses of the declarants to the defense attorneys does not require reversal. All the declarants were senators. All were known to the appellants. With the exception of two who had died, all were available to testify. As a matter of fact, the appellants do not rely on this provision of the rule for reversal. They had adequate notice of the government’s intention to proceed as it did. Indeed, in the first trial of this case, which ended in a mistrial through no fault of any of the participants, a different presiding judge had made the same ruling about the admissibility of this evidence under Rule 803(24).
No other court has required literal compliance with the notice provision of the rule when the defendant had a fair opportunity to prepare his case. On the contrary, the principal cases considering the point have dispensed with strict compliance when the defendant could not show that he had been prejudiced. See United States v. Leslie, 542 F.2d 285, 291 (5th Cir. 1976); United States v. Iaconetti, 540 F.2d 574, 578 (2d Cir. 1976); cf. United States v. Carlson, 547 F.2d 1346, 1355 (8th Cir. 1976) (construing the same notice requirement in Rule 804(b)(5)).
Rule 803(24) was not intended to license the introduction of all hearsay. On the other hand, evidence which fairly meets its rigorous requirements should not be excluded. Admission of the testimony from the ten state senators presented by the government did not transgress the rule. Therefore, I find no cause for reversal in the appellants’ assignment of error charging the district judge with abuse of discretion in his application of the rule.
*1386IV
Eugene Cory assigns error to the district court’s refusal to permit him to impeach his former secretary, Katherine O’Toole, with testimony by Donna Gardiner, another secretary in his office.
The district judge permitted Gardiner to testify at length about O’Toole’s veracity. He allowed Gardiner to contradict O’Toole’s testimony about specific incidents. He also permitted Cory’s counsel to ask Gardiner about O’Toole’s reputation for truth and veracity in the community, an inquiry which Gardiner confessed she could not answer. The district court, however, did not permit Gardiner to express her own opinion about O’Toole’s veracity, and he held that Gardiner could not “express her opinion as to Mrs. O’Toole’s reputation in the community where she works.” He based his ruling on the lack of a proper foundation for this type of impeaching testimony.
Although Gardiner had worked in the office with O’Toole for one and a half years, she apparently had neither seen nor heard of O’Toole for over four years. When a witness’s credibility is at issue, the real question is the witness’s reputation for truthfulness at the time of the trial and for a reasonably close period prior to trial. United States v. Lewis, 157 U.S.App.D.C. 43, 51 n.44, 482 F.2d 632, 640 n.44 (1973); United States v. Null, 415 F.2d 1178, 1180 (4th Cir. 1969); McCormick on Evidence § 44 at 92 (2d ed. 1972); Weinstein’s Evidence j[608[03] at 608-17 to -18 (1977). The district court, therefore, did not abuse its discretion when it excluded Gardiner’s testimony on O’Toole’s veracity at a time over four years before the trial.
In Michelson v. United States, 335 U.S. 469, 480, 69 S.Ct. 213, 221, 93 L.Ed. 168 (1948), the Supreme Court noted that the
propriety and abuse of hearsay reputation testimony, on both sides, depend on numerous and subtle considerations, difficult to detect or appraise from a cold record, and therefore rarely and only on clear showing of prejudicial abuse of discretion will Courts of Appeals disturb rulings of trial courts on this subject.
Applying that observation to this case, I find no ground for reversal in the alleged abuse of the trial judge’s discretion.
V
Each of the defendants asserts that the evidence against him is insufficient to sustain his conviction. My brothers understandably did not decide these assignments of error, but since I think the judgments should be affirmed, I will briefly address them.
The majority opinion states the facts and discusses the law. Detailed repetition here would serve no useful purpose. Applying well recognized principles of appellate review explained in Glasser v. United States, 315 U.S. 60, 80, 62 S.Ct. 457, 86 L.Ed. 680 (1942), it is sufficient for me to note that the evidence amply supports the verdicts of guilty returned by the jury against each of the defendants.
The evidence established that several months after Mandel vetoed a bill favorable to the Marlboro Racetrack, his co-defendants acquired a controlling interest in the track. Twelve days later, the Maryland General Assembly, which had been misled by some of the defendants about the true identity of the track’s new owners, overrode Mandel’s veto without opposition from Mandel or his legislative aides. During the same period, some of Mandel’s co-defendants secretly made an attractive real estate investment available to him. Subsequently, Mandel lobbied strenuously for the passage of a racing consolidation bill that would have benefitted Marlboro greatly. At the same time, certain co-defendants conveyed to Mandel an interest in other valuable real estate and gave him generous gifts. All of this was accomplished in part through the use of the mails.
From this conduct, the jury could find beyond a reasonable doubt that the defendants, using the mails, engaged in a scheme to defraud the citizens of Maryland of the faithful services of Governor Mandel and of the right to have the state’s business conducted honestly. The facts also showed *1387that each defendant engaged in a pattern of racketeering activity. Thus, ample evidence supported the convictions for mail fraud and racketeering.
VI
In conclusion, I emphasize that analysis of the assignments of error for which this case has been reversed shows that they are based solely on unsubstantiated charges that the trial judge erred because he did not reiterate certain parts of his charge to the jury and because three of his countless rulings on the admissibility of evidence constituted an abuse of discretion.
I venture to say that none of our precedents supports the claim that a district court must give repetitive instructions on the same evidence. Nor have we insisted that a court instruct in the language suggested by a defendant when its charge to the jury adequately explains the point. Our precedents do not support the claim that we should reverse a district court on the ground of abuse of discretion for the admission of relevant evidence or the exclusion of impeaching evidence unless the defendant can show clear prejudice. Indeed, precedents that I have cited fully support the district court’s rulings on the issues in this case. Finally, although we have no precedent regarding the residual exception to the hearsay rule embodied in Rule 803(24), other courts of appeals have written on the subject. The district judge’s rulings fully conformed to the principles expressed by those courts. I therefore respectfully dissent.